Judgment, Supreme Court, Bronx County (Efrain Alvarado, J.), rendered September 25, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The totality of the evidence, including the interplay between defendant and the codefendant and defendant’s actions in handing a bag to the codefendant, along with the conversation between the undercover officer and the codefendant, provided ample evidence from which the jury could reasonably infer defendant’s participation in a drug selling enterprise. We see no reason to disturb the jury’s determinations concerning credibility and identification.
We perceive no abuse of sentencing discretion. Concur— Ellerin, P. J., Sullivan, Lerner and Rubin, JJ.